DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Change “Bolt Plan” to –Bolt Pan--.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,14,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, it is not clearly understood what element constitutes the “cover” since no clear disclosure or reference numeral is found in the specification referring to a bolt pan cover. 
In claim 14, it is unclear how the third surface can be both perpendicular and parallel to the second surface. It appears that perhaps the last line should recite “parallel to the first surface”
It is noted that claim 15 is included herein merely because of its dependency to claim 14.
As such, claims 10, 14 and 15 are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP 1164246A2 (hereinafter EP246).
Re Claim 11. 
EP246 discloses a movable bolt pan (2; Fig.5) comprising: a first set of horizontal grooves (at 2b) on a first side of the movable bolt pan; a second set of horizontal grooves (unlabeled opposite 2b) on a second side of the movable bolt pan opposite the first side; a central opening (at 10) between the first set of horizontal grooves and the second set of horizontal grooves; a set of horizontal gear teeth (at 10) formed along a first edge of the central opening; and a leading bolt edge (at reference numeral 2) coupled to a third side of the movable bolt pan, wherein the leading bolt edge has a same height as the movable bolt pan.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP246.
Re Claim 1.
EP246 discloses a safe (Figs. 1-10) comprising: a safe body (Abstract; Vault/safe); a safe door (Abstract; Vault door) movable between an open position and a closed position; a handle coupled to the safe door (well known handle and shaft within 10c of pinion gear 10; Fig.7); a lock (Fig.3; 15) coupled to the safe door; a movable bolt pan (Figs. 3,5,8; Figs. 3-5 – elements 2/3/11 and/or  Fig.8-10 embodiment– element 32, pinion 35) coupled to an interior of the safe door, the movable bolt pan comprising: a bolt pan frame; a plurality of horizontal grooves (unlabeled in many figures, esp Fig. 1 at 4,5, (at 7,8, Fig.5, element 2b) in the bolt pan frame, wherein the bolt pan frame is secured to the safe door by a bolt (6,9) placed through each horizontal groove, wherein each bolt is secured to a door slab of the safe door; a relief cavity (21a) or receiving a rear end of the lock (15) and a bolt pinion gear (10;35) coupled to the handle; and a bolt gear rack (21a1; 32a) engaged with the bolt pinion gear (10;35), wherein rotation of the handle from a first position to a second position causes horizontal movement of the bolt pan frame from a locked position to an unlocked position.  
The configuration of the multiple pan construction and exact positioning of the lock (15) within the relief cavity is not taught by EP246 however, it would have been obvious to one of ordinary skill in the art at the time of the invention to move the lock within the relief cavity as desired and further to move the horizontal grooves and bolts to the pan on either side of the relief cavity as desired since moving disclosed elements to different positions would have been considered an obvious matter of design choice in providing ease of assembly.
Re Claim 4. 
EP246 discloses the safe according to claim 1, wherein the bolt gear rack comprises a first set of gear teeth (21a1,2a1; 32a) which are engaged with a second set of gear teeth (10;35) of the bolt pinion gear.  
Re Claim 5. 
EP246 discloses the safe according to claim 1, wherein rotation of the handle from the first position to the second position causes concurrent rotation of the bolt pinion gear (10;35).  
Re Claim 6. 
EP246 discloses the safe according to claim 1, wherein the engagement of the first set of gear teeth with the second set of gear teeth causes movement of the bolt pan frame from the locked position to the unlocked position.  
Re Claim 7. 
EP246 discloses the safe according to claim 1, wherein the bolt pan frame further comprises: a block (Figs. 1-3, 19) that engages with a bolt (17) of the lock (15) when the lock is engaged, and wherein unlocking of the lock causes disengagement of the block from the bolt to allow movement of the bolt pan from the locked position to the unlocked position.  
Re Claim 8.
EP246 discloses the safe according to claim 1, wherein the plurality of horizontal grooves comprises: a first set of horizontal grooves at (Fig.1- at 7,8) arranged above a top edge of the relief cavity; and a second set of horizontal grooves (Fig.1 – at 4,5) arranged below a bottom edge of the relief cavity (see Fig.1 - 3a, Fig.2 - 21a).  
Re Claim 10. (as best understood)
EP246 discloses the safe according to claim 1, but fails to specify wherein the movable bolt pan frame further comprises: a bolt pan cover.  However, as best understood, the base plate 1 is considered a bolt pan cover which covers one side of the bolt pan 2

Allowable Subject Matter
Claims 2, 3, 9, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 2. 
EP246 discloses the safe according to claim 1, further comprising: a doorjamb (conventional) arranged along a front surface of the safe body, but fails to teach wherein a leading bolt edge of the bolt pan frame engages the doorjamb when the handle is in the first position.  
Re Claim 3. 
As discussed above with respect to claim 2, EP246 discloses the safe according to claim 1, but fails to teach wherein the leading bolt edge of the bolt pan frame is disengaged from the doorjamb (conventional operation) when the handle is in the second position to allow the safe door to be moved between the open position and the closed position.  
Re Claim 9. 
EP246 discloses the safe according to claim 8, but fails to teach or suggest wherein the first set of horizontal grooves and the second set of horizontal grooves are spaced such that an area formed by the perimeter of the first set of horizontal grooves and the second set of horizontal grooves is greater than or equal to 50% of a total surface area of an interior surface of the safe door.  
Re Claim 13. 
EP246 fails to teach the configuration of the movable bolt pan according to claim 11, wherein the leading bolt edge comprises: a first surface coupled to the third side of the movable bolt pan; a second surface coupled to the first surface, wherein the second surface is perpendicular to the first surface.  
Re Claim 14. 
EP246 fails to teach the configuration of the movable bolt pan according to claim 13, wherein the leading bolt edge further comprises: a third surface coupled to the second surface, wherein the third surface is perpendicular to the second surface, and wherein the third surface is parallel to the second surface.  
Re Claim 15. 
EP246 fails to teach the configuration of the movable bolt pan according to claim 14, wherein the first surface, the second surface, and the third surface are planar surfaces.  
Re Claim 12. 
EP246 fails to teach the configuration wherein the movable bolt pan according to claim 11, further comprising: a safe block arranged below a second edge of the central opening and above the second set of horizontal grooves.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675